Citation Nr: 0814526	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for meniscectomy and 
ligament reconstruction of the right knee, currently rated as 
10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, rated as 10 percent disabling prior to November 
1, 2004, and as 30 percent disabling after that date.  

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.  

4.  Entitlement to service connection for low back 
disability, claimed as secondary to the service-connected 
bilateral knees disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
April 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In March 2007, the veteran and his 
wife testified before the undersigned at the RO.

While the appeal was pending, a December 2004 rating decision 
granted a 30 percent rating for the veteran's right knee 
arthritis, effective November 1, 2004.  This was not a full 
grant of the benefits sought on appeal because the veteran's 
claim for an increase leading to this appeal was filed in May 
2004.  Therefore, the issues have been recharacterized as 
shown above.  See AB v. Brown, 6 Vet. App. 35 (1993) (After 
the veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

The veteran's claims for increased ratings for his two right 
knee disabilities, and for service connection for back 
disability, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's chondromalacia of the left knee is evidenced by 
near normal range of motion, no instability, no obvious 
evidence of meniscal tearing, and mild degenerative spurring 
of the patellofemoral joint.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5260 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  But see Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2004, April 2005, and April 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically, regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran submit any evidence he had 
pertaining to his claims.  

Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake,  22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

As noted above, the RO sent the veteran letters in June 2004, 
April 2005, and April 2006.  These letters requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the various VA examinations performed in 
association with this case.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the veteran (both at interview and in his own 
statements) show that he knew that the evidence needed to 
show that his disabilities had worsened and what impact that 
had on his employment and daily life.  Actual knowledge can 
also be established by statements or actions by the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  As the Board finds veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.   

As for the second and third elements, this information was 
provided to the veteran in the April 2006 letter.  The 
veteran was notified that disability ratings are rated based 
on VA's Rating Schedule and that the evidence to be 
considered includes:  the nature and symptoms of the 
condition; the severity and duration of the symptoms; and the 
impact of the condition and symptoms on employment.  He was 
also notified in that 2006 letter that disability ratings are 
assigned ranging from 0 to 100 percent based on the severity 
of the disability, and that effective dates of increased 
payments are assigned based either on when a claim is 
received or when the evidence shows a level of disability 
that supports a certain rating under VA's schedule.  See also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The ratings 
schedule is the sole mechanism by which a veteran can be 
rated, excepting only referral for extraschedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.   Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  As discussed below, the pertinent 
diagnostic codes in this case consider information obtained 
from physical examinations, such as range of motion and 
stability testing. The veteran underwent VA examinations 
specifically for the purpose of soliciting this type of 
information so that his disabilities could be properly 
evaluated.  Therefore, the Board finds that the second and 
third elements of Vazquez-Flores notice have been satisfied. 

As to the fourth element, the 2004 and 2006 letters did 
provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claims.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  Moreover, the essential 
fairness of the adjudication was not affected by any notice 
errors because it is evident from the veteran's testimony at 
his hearing that he had actual knowledge of what he needed to 
submit to substantiate his claims.  He and his wife both 
testified as to the impact of his disabilities on his 
activities of daily living, and thereby indicated his 
expectation that this impact would be considered in 
adjudicating his increased ratings claims, and that his 
testimony in this regard was evidence necessary to 
demonstrate not only a worsening of his disability, but the 
impact on his daily life.  See Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

The Board notes that another supplemental statement of the 
case was not issued following the April 2006 notice letter.  
However, in this case, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication. Although the veteran did, in response 
to the letter, submit additional VA outpatient records (and 
more records were also  printed by the RO in September 2006), 
these additional VA outpatient records are not pertinent or 
relevant to the left knee claim.  They do contain information 
as to his right knee disability, but that claim is being 
remanded below.  A remand of the left knee claim would be 
utterly useless; the Board finds that there is no prejudice 
to the veteran.  See Medrano v. Nicholson, 21 Vet. App. 165, 
(2007).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and post-service medical 
records, and secured examinations in furtherance of his 
claims.  As discussed in more detail below, the right knee 
claims are being remanded for additional examinations based 
on the veteran's allegation that the condition has worsened.  
Since he has had right knee surgery since the last VA 
examination, it is necessary to obtain current medical 
evidence on those claims before proceeding.  In contrast, 
although the left knee was also last examined in 2005, it is 
not necessary to remand for another examination.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
left knee disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The examination in this case is adequate upon which 
to base a decision on the left knee claim.

VA has no duty to inform or assist that was unmet, and the 
Board can proceed to consider the left knee claim. 

The veteran was service-connected in August 2000 for 
chondromalacia of the left knee, rated as 10 percent 
disabling.  The left knee disability was found to be 
secondary to his service-connected right knee disability that 
resulted from an in-service injury.  He submitted a claim for 
an increased rating for, inter alia, his left knee disability 
in May 2004, and he was thereafter afforded two VA 
examinations, each given by a different examiner.  

A June 2004 VA outpatient note indicated that examination of 
the left knee showed no effusion, but tenderness.  Range of 
motion was from 0 to 120 degrees.  The knee was stable.  X-
rays showed some mild narrowing of the medial compartment. 

A July 2004 examination report noted that the veteran 
complained of bilateral knee pain, right worse than left.  
The left knee complaint was related to pain within the medial 
aspect of the knee joint, especially over the distal femur.  
The veteran had no mechanical symptoms within the left knee 
except when he put too much stress on it to compensate for 
the right knee deficiencies.  Examination revealed range of 
motion from zero to 130 degrees.  There was negative anterior 
and posterior drawer and negative varus or valgus stress.  
There was no evidence of effusion.  There was tenderness over 
the medial compartment, as well as over the medial aspect of 
the distal femur.  The examiner was unable to perform 
McMurray's tests on either knee because of the veteran's 
guarding.  The examiner's diagnosis was ongoing left knee 
pain with exacerbation in symptoms.  The examiner noted that 
the most notable limitation for the veteran was his right 
knee, with no further mention being made of the left knee.

A February 2005 VA outpatient note indicates that examination 
of the left knee showed no swelling, but complaints of pain 
along the joint line.  Range of motion was from 0 to 125 
degrees with pain at about 30 degrees of extension.  The knee 
was stable. 

The veteran was afforded another examination of the left knee 
in April 2005.  The veteran reported that the majority of his 
left knee discomfort came from his favoring his left knee due 
to the multiple injuries to his right knee.  He reported that 
the left knee swells on him, but does not catch or lock; pain 
is worse with changing weather and prolonged activities such 
as walking more than 15-20 minutes, or when unable to change 
the position of his left knee.  Examination revealed no 
significant effusion; strength was 5/5.  Range of motion 
revealed full extension, and flexion to 120 degrees, both 
performed without difficulty.  There was no medial or lateral 
joint line tenderness.  The knee was stable to varus-valgus 
stress, and Lachman and posterior drawer testing was 
negative.  MRI imaging of the veteran's left knee revealed no 
obvious evidence of meniscal tearing, and only mild 
degenerative spurring of the patellofemoral joint.  The 
examiner diagnosed left knee pain with history of left knee 
arthroscopy.  The examiner also commented that it appeared to 
him that the veteran had good range of motion without 
significant disability.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
the Board notes that the examiners took these regulatory 
provisions into account in the course of their examinations.  
While the DeLuca provisions were not specifically mentioned 
in relation to examination of the left knee, a reading of the 
April 2005 examination report reveals that the effects of 
pain were noted in examination of the veteran's right knee 
and back, because they came into play, but not the left knee, 
because left knee range of motion exercises were "performed 
without difficulty."    


The veteran's left knee chondromalacia disability is 
evaluated by analogy to Diagnostic Code 5260, limitation of 
flexion of the leg at the knee joint.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5260, a non-compensable (zero percent) 
rating is for application when flexion is limited to 60 
degrees.  A 10 percent rating is for application when flexion 
is limited to 45 degrees.  A 20 percent rating is for 
application when flexion is limited to 30 degrees.  A 30 
percent rating, the highest available under Diagnostic Code 
5260, is for application when flexion is limited to 15 
degrees.  Id.  Normal flexion for VA rating purposes is 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  

Here, the veteran's left knee chondromalacia has been rated 
by the RO as 10 percent disabling, which rating is warranted 
when flexion is limited to 45 degrees.  As noted, the July 
2004 examination found the veteran's left knee flexion was 
limited to 130 degrees, and the April 2005 examination found 
that flexion was limited to 120 degrees, both of which are 
near normal, and neither of which warrants an increased 
rating of 20 percent.  

The Court has also found that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this left knee disability increased rating 
claim.  

The Board has also considered whether there are other 
Diagnostic Codes that might afford the veteran a higher 
disability rating for his left knee, but finds none.  
Specifically, an additional rating under Diagnostic Code 5257 
is not warranted because the medical evidence does not show 
that the veteran's left knee exhibits recurrent subluxation 
or lateral instability.  Diagnostic Code 5261 is also inapt 
because there is no credible medical evidence of any 
limitation in the extension of the veteran's left leg.  
Moreover, given the lack of evidence showing unusual 
disability with respect to the left knee that is not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  See 38 C.F.R. § 3.321(b).  

In sum, the Board finds that, in accordance with 38 C.F.R. § 
4.7, the veteran's disability picture as regards his left 
knee chondromalacia more nearly approximates the criteria 
required for the currently assigned 10 percent rating, and 
that the higher, 20 percent rating, is not warranted.  The 
claim therefore is denied.  


ORDER

Entitlement to an increased rating for chondromalacia of the 
left knee, currently rated as 10 percent disabling, is 
denied.


REMAND

At a hearing before the undersigned Veterans Law Judge, the 
veteran averred that his right knee disability has increased 
since it was last evaluated by VA medical examination in 
April 2005.  In light of the veteran's contention of 
increased disability, the Board will remand in order to 
obtain a current evaluation of his right knee disabilities.  
See Palczewski v. Nicholson, 21 Vet. App 174, 180-82 (2007) 
(suggesting that evidence or allegation of worsening of a 
disability since a previous examination would warrant an 
additional VA examination).  

The Board notes that the veteran's claim of service 
connection for his low back disability is based on the 
contention that his back disability has been caused by his 
service-connected bilateral knees disabilities.  The veteran 
specifically contends that the altered gait required by his 
service-connected knee disabilities has caused his current 
back disability(ies).  This contention was also suggested by 
a VA physician's assistant in an April 19, 2005, orthopedic 
treatment note.  As noted, the veteran underwent a VA 
examination a few days later in April 2005.  That examiner 
specifically opined that the degenerative changes in the 
veteran's lumbar spine "are not related to his right knee 
condition."  The examiner did not, however, specify whether 
or not the veteran's back complaints were related to any gait 
abnormalities brought about by the veteran's right knee 
disability.  Since that is the basis of the veteran's claim, 
and since such an association has been suggested by one VA 
medical practitioner but apparently not considered by 
another, the Board will also remand the veteran's low back 
service connection claim in order to obtain another medical 
examination, including specifically an opinion as to whether 
the veteran's back disability is a result of his altered gait 
that is, in turn, a result of his service-connected knees 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records from 
the Outpatient Clinic in Orlando for any back 
and knee treatment received since January 
2006.

2.  The veteran should then be scheduled for 
a joints examination to determine the current 
degree of disability imposed on the veteran 
by his service-connected right knee 
disabilities (arthritis and residuals of 
meniscectomy and ligament reconstruction).  

The veteran's claims file, including a copy 
of this remand, must be made available to the 
examiner for review in connection with the 
examination.

The veteran is also to be afforded a spine 
examination to provide a diagnosis of any 
spine disability(ies) found, and also provide 
a medical opinion, based on review of the 
evidence of record and examination of the 
veteran, as to whether any current spine 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) related to any of the veteran's 
service-connected disabilities, including 
specifically to any altered gait brought 
about by the veteran's service-connected knee 
disabilities.  

If the examiner finds that the altered gait 
has not caused (resulted in) the veteran's 
spine disorder(s), then the examiner should 
also opine as to whether the altered gait has 
aggravated (worsened) the spine disorder(s). 

A complete rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the claims 
file.  

3.  The RO should ensure that any examination 
report complies with this remand and the 
questions presented in the RO's examination 
request, especially with respect to the 
instructions to provide medical opinions.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  The RO should then readjudicate the 
claims, providing the veteran and his 
representative a supplemental statement of 
the case if any claim remains denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


